             Case:19-13271-MER Doc#:25 Filed:05/06/19                                      Entered:05/06/19 22:14:06 Page1 of 8

 Fill in this inform ation to identify the case:

 Debtor nam e         nS pire H ealth, Inc.

 United States Bankruptcy Court fo r the:           DISTR IC T O F CO LO RA D O
                                                   ------------------------
 Case number (if known)          19-13271-MER
                                                                                                                                    D     Check if this is an
                                                                                                                                          amended filing



Official Form 206A/B
Schedule A/8: Assets - Real and Personal Property                                                                                                          12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. ln Schedule A/8, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. ln valuing the
 debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
lmllll        Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       D   No. Go to Part 2.
      • Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                      Current value of
                                                                                                                                          debtor's interest

 3.           Checking, savings, money market, or financial brokerage accounts (Identify all)
              Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                               number


              3.1.   JPMorgan Chase                                         Control Disbursement               9112                                  $146,022.75




 4.           Other cash equivalents (Identify all)

 5.           Total of Part 1.                                                                                                                  $146,022.75
              Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

ll.1illlll Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      • No. Go to Part 3.
      D Yes Fill in the information below.


- Accounts receivable
1 O. Does the debtor have any accounts receivable?

      D    No. Go to Part 4.
      • Yes Fill in the information below.

 11.         Accounts receivable
              11 a. 90 days old or less:                     1,085,138.08                                20,000.00 =                              $1,065,138.08
                                             face amount                          doubtful or uncollectible accounts




Official Form 206NB                                          Schedule NB Assets - Real and Personal Property                                                page 1
Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
             Case:19-13271-MER Doc#:25 Filed:05/06/19                                      Entered:05/06/19 22:14:06 Page2 of 8


 Debtor           nSpire Health, Inc.                                                              Case number (If known) _1_9_-_
                                                                                                                                13_2_7_1_-_
                                                                                                                                          M_E_R                     _
                  Name


 12.          Total of Part 3.                                                                                                                $1,065,138.08
              Current value on lines 11 a + 11 b = line 12. Copy the total to line 82 .

.... Investments
13. Does the debtor own any investments?

       • No. Go to Part 5.
       O Yes Fill in the information below.


- Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       O   No. Go to Part 6.
       • Yes Fill in the information below.

              General description                     Date of the last         Net book value of           Valuation method used          Current value of
                                                      physical inventory       debtor's interest           for current value              debtor's interest
                                                                               (Where available)

 19.          Raw materials

 20.          Work in progress

 21.          Finished goods, including goods held for resale

 22.          Other inventory or supplies
              Inventory                               12/28/19                        $1,363,273.00        Recent cost                            $3,137,545.06



 23.          Total of Part 5.                                                                                                               $3,137,545.06
              Add lines 19 through 22. Copy the total to line 84.

 24.          Is any of the property listed in Part 5 perishable?
              • No
              O   Yes

 25.          Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
              • No
              O Yes. Book value                            Valuation method                         Current Value

 26.          Has any of the property listed in Part 5 been appraised by a professional within the last year?
              • No
              O   Yes

- Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    • No. Go to Part 7.
    O Yes Fill in the information below.


- Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    O      No. Go to Part 8.
    • Yes Fill in the information below.

              General description                                              Net book value of          Valuation method used          Current value of
                                                                               debtor's interest          for current value              debtor's interest
                                                                               (Where available)

Official Form 206NB                                          Schedule NB Assets - Real and Personal Property                                                page 2
Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
            Case:19-13271-MER Doc#:25 Filed:05/06/19                                     Entered:05/06/19 22:14:06 Page3 of 8

 Debtor          nSpire Health, Inc.                                                           Case number (If known) _1_9_-_
                                                                                                                            13_2_7_1_-_
                                                                                                                                      M_E_R                     _
                 Name



 39.         Office furniture
             Office Furniture                                                           Unknown        N/A                                          $5,641.35



 40.         Office fixtures

 41.         Office equipment, including all computer equipment and
             communication systems equipment and software
             Shoretel Telephone Switch                                                  Unknown        N/A                                          $8,585.16


             Computer Equipment                                                         Unknown        N/A                                          $9,625.76



 42.         Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
             books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
             collections; other collections, memorabilia, or collectibles

 43.         Total of Part 7.                                                                                                                    $23,852.271
             Add lines 39 through 42. Copy the total to line 86.

 44.         Is a depreciation schedule available for any of the property listed in Part 7?
             • No
             D Yes

 45.         Has any of the property listed in Part 7 been appraised by a professional within the last year?
             • No
             DYes

- Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       D No. Go to Part 9.
       • Yes Fill in the information below.

             General description                                              Net book value of        Valuation method used          Current value of
             Include year, make, model, and identification numbers            debtor's interest        for current value              debtor's interest
             (i.e., VIN, HIN, or N-number)                                    (Where available)

 47.         Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.         Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
             floating homes, personal watercraft, and fishing vessels

 49.         Aircraft and accessories


 50.         Other machinery, fixtures, and equipment (excluding farm
             machinery and equipment)
             Manufacturing Equipment                                                         $0.00                                                $77,132.20




 51.         Total of Part 8.                                                                                                                 $77,132.20
             Add lines 47 through 50. Copy the total to line 87.

 52.         Is a depreciation schedule available for any of the property listed in Part 8?
             • No
             D Yes

Official Form 206NB                                           Schedule NB Assets - Real and Personal Property                                           page 3
Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case:19-13271-MER Doc#:25 Filed:05/06/19                                       Entered:05/06/19 22:14:06 Page4 of 8

 Debtor          nSpire Health, Inc.                                                           Case number   (If known)   _1_9_-_
                                                                                                                                13_2_7_1_-_
                                                                                                                                          M_E_R                     _
                 Name

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
            • No
            O   Yes

lìl1illlllll Real property
54. Does the debtor own or lease any real property?

    • No. Go to Part 1 O.
    O Yes Fill in the information below.


-- Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    O   No. Go to Part 11.
    • Yes Fill in the information below.

            General description                                                Net book value of     Valuation method used               Current value of
                                                                               debtor's interest     for current value                   debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark - IRIS - Serial Number 86859500,
            Application/Registration Date December 28,
            2015                                                                        Unknown                                                        Unknown


            Trademark - IRIS - Serial Number 86852825,
            Application/Registration Date December 17,
            2015                                                                        Unknown                                                        Unknown


            Trademark - NSPIRE - Serial Number 86166764
            (Trademark dead, abandoned or cancelled)                                    Unknown                                                        Unknown


            Trademark - KOKO - Serial Number 86166763,
            Registration Number 4694397,
            Application/Registration Date March 3, 2015                                 Unknown                                                        Unknown


            Trademark - RAPTOR - Serial Number
            78364821, Registration Number 2925341
            (Trademark dead, abandoned or cancelled)                                    Unknown                                                        Unknown


            Trademark - HAWK - Serial Number 78364749,
            Registration Number 2925339 (Trademark
            dead, abandoned or cancelled)                                               Unknown                                                        Unknown


            Trademark - QUANTUM RESEARCH
            FERRARIS GLOBAL SOLUTIONS FOR
            CLINICAL TRIALS - Serial Number 78444862
            (Trademark dead, abandoned or cancelled)                                    Unknown                                                        Unknown


            Trademark - EAGLE - Serial Number 78364796,
            Registration Number 2985187 (Trademark
            dead, abandoned or cancelled)                                               Unknown                                                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 4
Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case:19-13271-MER Doc#:25 Filed:05/06/19                                      Entered:05/06/19 22:14:06 Page5 of 8

 Debtor          nSeire Health, Inc.                                                          Case num ber (ff known) 19-13271-MER
                 Name

            Trademark - OWL - Serial Number 78364784,
            Registration Number 2983074 (Trademark
            dead, abandoned or cancelled)                                               Unknown                                            Unknown


            Trademark - PIKOLOGIC - Serial Number
            77458583, Registration Number 3925937
            {Trademark dead, abandoned or cancelled)                                    Unknown                                            Unknown


            Trademark - HDPFT - Serial Number 77368361,
            Registration Number 3621144 (Trademark
            dead, abandoned or cancelled)                                               Unknown                                            Unknown


            Trademark - HDCPET - Serial Number
            77368364 (Trademark dead, abandoned or
            cancelled)                                                                 Unknown                                             Unknown


            Trademark - PIKO - Serial Number 76440714,
            Registration Number 2704572,
            Aeelication/Registation Date Aeri I 8, 2003                                Unknown                                             Unknown


            Trademark - PULMONARY DATA SERVICES -
            Serial Number 76419042, Registration Number
            2859401 (Trademark dead, abandoned or
            cancelled)                                                                 Unknown                                            Unknown


            Trademark - NITE VIEW - Serial Number
            75469761, Registration Number 2350723
            {Trademark dead, abandoned or cancelled)                                   Unknown                                            Unknown


            Trademark - KOKO - Serial Number 74284639,
            Registration Number 1801979 (Trademark
            dead, abandoned or cancelled)                                              Unknown                                            Unknown


            Trademark - POCKETPEAK - Serial Number
            7 4402589, Registration Number 1857233,
            Aeelication/Registration Date October 4, 1994                              Unknown                                            Unknown


            Trademark - COLLINS - Serial Number
            73218182, Registration Number 1174998
            {Trademark dead, abandoned or cancelled)                                   Unknown                                            Unknown


            Trademark - STEAD-WELLS - Serial Number
            73218138, Registration Number 1152237
            {Trademark dead, abandoned or cancelled)                                   Unknown                                            Unknown


            Patent - Method and system for DLCO quality
            control testing Patent/Application Number
            9,186,090 Issue/Application Date November 17,
            2015                                                                       Unknown                                            Unknown




Official Form 206NB                                           Schedule NB Assets - Real and Personal Property                                  page 5
Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case:19-13271-MER Doc#:25 Filed:05/06/19                                       Entered:05/06/19 22:14:06 Page6 of 8

 Debtor          nSpire Health, Inc.                                                          Case number   (If known)    19-13271-MER
                                                                                                                         __:_c:._:_-=-=:..__:__:__:_:_:=--:_                   _

                 Name

            Patent - Method and apparatus for analyzing
            pulmonary performance , Patent/Application
            Number 8,721,561, Issue/Application Date May
            13,2014                                                                     Unknown                                                                      Unknown


            Patent - Ventilatory instrument for measuring
            peak expiratory flow, Patent/Application
            Number 5,253,651, Issue/Application Date
            October, 19, 1993                                                           Unknown                                                                      Unknown


            Patent - Disposable bacteria filter,
            Patent/Application Number 5,337,739,
            Issue/Application Date August 16, 1994                                      Unknown                                                                      Unknown


            Patent - Disposable multitest bacteria filter,
            Patent/Application Number 5, 390,668,
            Issue/Application Date February 21, 1995                                    Unknown                                                                     Unknown


            Patent - Flow-controlled calibration syringe,
            Patent/Application Number 5,827,941,
            Issue/Application Date October 27, 1998                                     Unknown                                                                     Unknown


            Patent - Aerosol enhancement,
            Patent/Application Number 6,257,231,
            Issue/Application Date July 1 O, 2001                                       Unknown                                                                     Unknown


            Patent - Method and apparatus for tracking
            usage of a respiratory measurement device,
            Patent/Application Number 6,824,520
            Issue/Application Date November 30, 2004                                    Unknown                                                                     Unknown


            Patent - Incentive audio for pulmonary
            function diagnostics, Patent/Application
            Number 12/506826, Issue/Application Date July
            21,2009                                                                     Unknown                                                                     Unknown


            Patent - System and Method for Remote
            Healthcare Monitoring, Patent/Application
            Number 12/508830, Issue/Application Date July
            24, 2009                                                                    Unknown                                                                     Unknown


            Patent - Method and apparatus for analyzing
            pulmonary performance, Patent/Application
            Number 14/254591, Issue/Application Date
            April 16, 2014                                                              Unknown                                                                     Unknown



 61.        Internet domain names and websites
            www.nspirehealth.com                                                        Unknown                                                                     Unknown



 62.        Licenses, franchises, and royalties


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case:19-13271-MER Doc#:25 Filed:05/06/19                                      Entered:05/06/19 22:14:06 Page7 of 8


 Debtor         nSpire Health, Inc.                                                          Case number      (If known)   _1_9_-_
                                                                                                                                 13'--2_7_1_-_
                                                                                                                                             M_E_R                     _
                Name

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101 (41A) and 107?
            • No
            DYes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 1 O?
            • No
            D Yes
 69.        Has any of the property listed in Part 1 O been appraised by a professional within the last year?
            • No
            DYes

- All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    • No. Go to Part 12.
    D Yes Fill in the information below.




Official Form 206NB                                          Schedule NB Assets - Real and Personal Property                                                   page 7
Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy
          Case:19-13271-MER Doc#:25 Filed:05/06/19                                        Entered:05/06/19 22:14:06 Page8 of 8

 Debtor          nSpire Health, Inc.                                                           Case number (If known) _1_9_-_
                                                                                                                            13_2_7_1_-_
                                                                                                                                      M_E_R                       _
                 Name



-~S_u_m
      _ m_a_ry                                                                                                                                                    _

ln Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                              Current value of                  Current value of real
                                                                                    personal property                 property

 80.   Cash, cash equivalents, and financial assets.
       Copy line 5, Part 1                                                                   $146,022.75

 81.   Deposits and prepayments. Copy line 9, Part 2.                                               $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                            $1,065,138.08

 83.   Investments. Copy line 17, Part 4.                                                           $0.00

 84.   Inventory. Copy line 23, Part 5.                                                    $3,137,545.06

 85.   Farming and fishing-related assets. Copy line 33, Part 6.                                    $0.00

 86.   Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.                                                                  $23,852.27

 87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                              $77,132.20


 88.   Real property. Copy line 56, Part 9                                                              >                                      $0.00

 89.   Intangibles and intellectual property. Copy line 66, Part 10.                                $0.00

 90. All other assets. Copy line 78, Part 11.                                   +                   $0.00


 91.   Total. Add lines 80 through 90 for each column                                    $4,449,690.36      1   + 91 b.                       $0.00


 92. Total of all property on Schedule AIB. Add lines 91 a+91 b=92                                                                            $4,449,690.36




Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                             page 8
Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                               Best Case Bankruptcy
